IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10946
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAIME VELAZQUEZ-DELALUZ, also known as
Jaime Velazques-DeLaLuz,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:00-CR-160-1-P
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Jaime Velazquez-Delaluz (Velazquez) appeals his 80-month

sentence imposed following his plea of guilty to the charge of

being found in the United States after deportation, a violation

of 8 U.S.C. § 1326.   Velazquez contends that the prior felony

conviction that resulted in his increased sentence under 8 U.S.C.

§ 1326(b)(2) was an element of the offense that should have been

charged in the indictment.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-10946
                               -2-

     Velazquez acknowledges that his argument is foreclosed by

the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224, 226-27 (1998), but he seeks to preserve the

issue for Supreme Court review in light of the decision in

Apprendi v. New Jersey, 120 S. Ct. 2348, 2362-63 (2000).

     Apprendi did not overrule Almendarez-Torres.   See Apprendi,

120 S. Ct. at 2362; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).

Velazquez’s argument is foreclosed.   The judgment of the district

court is AFFIRMED.